Title: Thomas Osborne: Bill and Receipt, 27 September 1758
From: Osborne, Thomas
To: Franklin, Benjamin


I.N.


  Benja. Franklyn Esqr. Bought of T. Osborne


pd







1757







Decr.
6.
Compleat Body of Gardening
1.
16
–




Philiders fr. Book of Chess
–
3.
6




Compleat Body of Husbandry
1.
15
–



7.
Journals of the H. of Commonsvol. 21. 22. 23
}
10.
  10
  –


1758







Sept.
15.
Body of Gardening
1.
16
–




2 Body of Husbandry
3.
10
–




2 Lisles Observations on Do.
  1.
  –
  –





£20.
10.
6




To The Remainder of a parcell of New Books sent to Mr. James Read now in the Hands of Mr. Dunlap
}
  21
  –
  –





41:
10.
6



N.B. there are parcell of Old Books still to be setled now in the Hands of Mr. Norris
Recd Septr. 27th. 1758 of Benja. Franklyn Esqr forty one pounds 10s. 6d. in full of this bill. (Excepting the Old Books in Mr. Norris Hand still to be setled)
Tho Osborne
 Endorsed: T. Osborne Bill £41. 10. 6
